DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,931,366 B2. 
Regarding instant claim 9, claim 1 of US Patent No. 10,931,366 B2 discloses a length of optical fiber (line 3); and an optical interrogator unit that generates optical pulses, introduces them into one or more of the optical fibers and receives backscattered signals from the fiber(s) (lines 4-6); the method comprising: generating one or more characteristic curves of the optical fibers by distributed fiber optic sensing (DFOS) (lines 7-10); associating the generated curves with particular locations along the optical fibers (lines 11-12); generating a fiber trouble location by optical time domain 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel et al. (Patent App. Pub. No. US 2019/0025095 A1) in view of Hill et al. (Patent App. Pub. No. US 2012/0222487 A1). 
Regarding claim 1, Steel et al. discloses a distributed optical fiber sensor network comprising: a plurality of sensing optical fibers; and distributed optical fiber 
Regarding claim 2, Steel et al. discloses the DFOS signals are ones selected from the group consisting of distributed vibration sensing, distributed temperature sensing, distributed strain sensing, and distributed acoustic sensing (see claim 17).
Regarding claim 3, Hill et al. discloses the telecommunications signals convey telecommunications data modulated by a format selected from the group consisting of quadrature phase shift keying (QPSK), quadrature amplitude modulation (QAM), and orthogonal frequency division multiplexed (OFDM) (Paragraph [0050]).
Regarding claim 4, Steel et al. discloses the topology of the switched optical fiber network is one selected from the group consisting of star, ring, mesh, and flexible topology (Paragraph [0043]).
Regarding claim 5, Hill et al. discloses more than one type of DFOS sensor is in optical communication with the optical fiber at any time (Paragraph [0021]).
Regarding claim 6, Steel et al. discloses one or more multi-channel interrogators provides the sensing pulses and receives the backscattered light (Paragraph [0023]).
Regarding claim 7, Steel et al. discloses the optical network includes multiple independent routes, each route including at least one optical fiber span, wherein one or more of the multiple independent routes simultaneously carry DFOS signals and telecommunications signals (Paragraph [0044]).
Regarding claim 8, Steel et al. discloses the one or more multi-channel interrogators provides sensing pulses and receives backscattered light from multiple, different sensor types concurrently (Paragraph [0044]).
Regarding claim 9, Steel et al. discloses a method of operating a distributed optical fiber sensor to sense an environment as a function of position along each of a plurality of sensing optical fibers, the method comprising: using a plurality of interrogators each to generate pulses of probe light for transmission to a different coupled sensing optical fiber and each to receive and detect probe light backscattered within the coupled sensing optical fiber; and using an optical switch arranged to selectively and simultaneously couple each of the plurality of interrogators to each of the plurality of sensing optical fibers, wherein the distributed optical fiber sensors may be 
Regarding claim 10, Steel et al. discloses a method of operating a distributed optical fiber sensor to sense an environment as a function of position along each of a plurality of sensing optical fibers, the method comprising: using a plurality of interrogators each to generate pulses of probe light for transmission to a different coupled sensing optical fiber and each to receive and detect probe light backscattered within the coupled sensing optical fiber; and using an optical switch arranged to selectively and simultaneously couple each of the plurality of interrogators to each of the plurality of sensing optical fibers (see claim 18). Steel et al. does not discloses that an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Preston et al. (Patent No. US 9,772,238 B2) discloses a modular fiber optic interferometry control system and method for extracting information from superimposed waves

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEUNG C SOHN/           Primary Examiner, Art Unit 2878